Jelks v St. Mary's Hosp. (2015 NY Slip Op 06657)





Jelks v St. Mary's Hosp.


2015 NY Slip Op 06657


Decided on August 26, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 26, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
JOHN M. LEVENTHAL
SHERI S. ROMAN
ROBERT J. MILLER, JJ.


2013-10054
 (Index No. 30978/07)

[*1]Godfrey A. Jelks, appellant, 
vSt. Mary's Hospital, et al., defendants, Menorah Home and Hospital for the Aged and Infirm, et al., respondents.


Godfrey A. Jelks, Brooklyn, N.Y., appellant pro se.

DECISION & ORDER
In an action, inter alia, to recover damages for wrongful death, etc., the plaintiff appeals from an order of the Supreme Court, Kings County (Silber, J.), dated April 21, 2010, which, among other things, denied his motion for leave to amend the complaint.
ORDERED that the appeal is dismissed, without costs or disbursements.
It is the obligation of the appellant to assemble a proper record on appeal (see 425 East 26th Street Owners Corp. v Beaton, 128 AD3d 776). Here, the record filed by the appellant is inadequate to enable this Court to render an informed decision on the merits regarding the appeal and, accordingly, the appeal must be dismissed (see Elgart v Berezovsky, 123 AD3d 970).
MASTRO, J.P., LEVENTHAL, ROMAN and MILLER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court